Exhibit 10.1

MODIFICATION AND LOAN ASSUMPTION AGREEMENT

This Modification and Loan Assumption Agreement (the “Agreement”) is made as of
January 24, 2014, by and among RIF I – DON JULIAN, LLC, a California limited
liability company (“RIF I – Don Julian, LLC”), RIF I – LEWIS ROAD, LLC, a
California limited liability company (“RIF I – Lewis Road, LLC”), RIF I –
OXNARD, LLC, a California limited liability company (“RIF I – Oxnard, LLC”), RIF
I – WALNUT, LLC, a California limited liability company (“RIF I – Walnut, LLC”),
REXFORD BUSINESS CENTER – FULLERTON, LLC, a California limited liability company
(“Rexford Business Center – Fullerton, LLC”), RIF II – KAISER, LLC, a California
limited liability company (“RIF II – Kaiser, LLC”), and RIF III – IRWINDALE,
LLC, a California limited liability company (“RIF III – Irwindale, LLC”)
(individually and collectively, jointly and severally, “Original Borrower”),
REXFORD INDUSTRIAL – MADERA INDUSTRIAL, LLC, a Delaware limited liability
company (“Additional Borrower”) and BANK OF AMERICA, N.A., a national banking
association.

Factual Background

A. Pursuant to a Term Loan Agreement dated as of July 24, 2013, (the “Loan
Agreement”), Lender agreed to make a term loan (the “Loan”) to Borrower.
Capitalized terms used herein without definition have the meanings ascribed to
them in the Loan Agreement.

B. The Loan is evidenced by a Promissory Note dated as of July 24, 2013, made
payable to Lender in the stated principal amount of $60,000,000 (the “Note”)
made payable by Borrower to the order of Lender.

C. The Note is secured by the six Deeds of Trust, Assignments of Rents and
Leases, Security Agreements and Fixture Filings described in the Loan Agreement
and dated of even therewith.

D. In connection with the Loan, (i) Rexford Industrial Realty, Inc., a Maryland
corporation (“Guarantor”) executed a Guaranty Agreement of even date of the Loan
Agreement whereby Guarantor guaranteed certain of the obligations of Borrower
under the Loan Documents, and (ii) Guarantor and each Borrower executed an
unsecured Environmental Indemnification and Release Agreement (the
“Environmental Agreement”) with respect to the real properties owned by Original
Borrower and more particularly described therein.

E. As used herein, the term “Loan Documents” means the Loan Agreement, the Note,
each of the Mortgages, the Guaranty and any other documents executed in
connection with the Loan, including those which evidence, guarantee, secure or
modify the Loan, as any or all of them may have been amended to date. The Loan
Documents, however, do not include the Environmental Agreement. This Agreement
is a Loan Document.

F. As of the date of this Agreement, the outstanding principal balance of the
Loan is $60,000,000.00, and no funds remain available to be advanced thereunder.

 

1



--------------------------------------------------------------------------------

G. Pursuant to Section 2.7 of the Loan Agreement, Borrower may from time-to-time
request that Lender accept substitute real property collateral in place of all
or a portion of the Property then encumbered by the Mortgage. Borrower and
Additional Borrower have requested that Lender accept the substitution of the
Rexford Industrial – Madera Property (defined below) in place of the RIF
II—Kaiser Property as collateral for the Loan, that Additional Borrower become a
new borrower of the Loan and that RIF II – Kaiser, LLC be released as a borrower
of the Loan (“Lender’s Consent”), and Lender has agreed to the foregoing on the
basis of the other undertakings of the parties and other conditions set forth
herein.

Agreement

Therefore, Lender, Original Borrower and Additional Borrower each agree as
follows:

1. Recitals. The recitals set forth above in the Factual Background are true,
accurate and correct.

2. Reaffirmation of Loan. Each Borrower (other than RIF II – Kaiser, LLC)
reaffirms all of its obligations under the Loan Documents, and each Original
Borrower (including RIF II – Kaiser, LLC) acknowledges that it has no claims,
offsets or defenses with respect to the payment of sums due under the Note or
any other Loan Document. Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all such documents
shall remain in full force and effect. Nothing in this Agreement shall impair
the lien of any of the Mortgages. The execution and delivery of this Agreement
shall not constitute a novation of the Loan

3. Assumption. Additional Borrower, effective as of the Effective Date (defined
below) (a) assumes and agrees to pay when due all sums due or to become due or
owing under the Note and the other Loan Documents, (b) assumes and agrees to
faithfully perform each and every of the obligations of Original Borrower under
and be bound by all of the provisions of the Loan Documents whenever and however
arising, (c) and assumes all liabilities of Original Borrower under the Note and
the Loan Agreement and joins in and makes all of the representations,
warranties, agreements and waivers of Original Borrower under the Note and the
Loan Agreement as if Additional Borrower had been an original signatory thereto.
The execution of this Agreement by Additional Borrower shall be deemed its
execution of the Note and the Loan Agreement.

4. Release and Reconveyance. Additional Borrower’s assumption of the obligations
of Original Borrower as set forth in Section 3 above shall not operate to
release, extinguish, impair, modify or otherwise affect the obligations of any
Original Borrower under the Loan Documents; provided, however, that effective as
of the Effective Date (defined below) all obligations of RIF II – Kaiser, LLC
under the Loan Documents executed by it shall terminate as and to the same
extent as if the Loan had been repaid in full on the Effective Date. Provided
that all of the conditions precedent to Lender’s obligations hereunder as set
forth in Section 6 are satisfied or waived by Lender on or before January 31,
2014, Lender shall cause the RIF II – Kaiser Mortgage to be reconveyed without
payment or demand.

 

2



--------------------------------------------------------------------------------

5. Modification of Loan Documents.

(a) Section 2.7 of the Loan Agreement is amended by adding the following
paragraph at the end thereof:

“If Borrower requests a substitution of real property collateral pursuant to
this Section 2.7, the provisions of Section 2.6 shall not apply to such
substitution, and Lender shall reconvey the lien of the applicable Mortgage upon
Borrower’s satisfaction of all of the requirements of this Section 2.7 set forth
above provided that (i) no Default or Event of Default under the Loan Documents
on either the date Borrower requests such substitution or the date the Mortgage
is to be released, and (ii) Borrower pays Lender all of Lender’s reasonable
costs and expenses relating to the reconveyance, including Lender’s attorneys’
fees, appraisal fees, engineering fees, title fees and Trustee’s attorneys’
fees. Upon the reconveyance of a Mortgage pursuant to this Section 2.7, the
obligations of the Grantor named therein under the Loan Documents shall
terminate as and to the same extent as said obligations would terminate upon the
full repayment of the Loan.”

(b) Section 3.15 of the Loan Agreement is amended by adding the following at the
end thereof:

“(xiii) that certain “Phase I Environmental Site Assessment for Office/Warehouse
Property, 2900 and 2950 North Madera Road, Simi Valley, California 93065” dated
October 28, 2013 prepared by ADR Environmental Group, Inc.

(xiv) that certain “Report Structural Overview and Seismic Risk Assessment
Existing Office and Warehouse Buildings 2900 and 2950 Madera Road, Simi Valley,
California” dated November 6, 2013 prepared by Coffman Engineers.”

(c) The following definitions are added to Schedule 1 of the Loan Agreement in
the correct alphabetical order:

“Rexford Industrial—Madera” means Rexford Industrial – Madera Industrial, LLC, a
Delaware limited liability company.

“Rexford Industrial – Madera Mortgage” means the Deed of Trust, Assignment,
Security Agreement and Fixture Filing dated as of January 24, 2014, given by
Rexford Industrial – Madera to Lender to secure the Obligations, except for
Obligations arising out of the Environmental Agreement, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

“Rexford Industrial – Madera Property” means the real and personal property
conveyed and encumbered by the Rexford Industrial – Madera Mortgage.

 

3



--------------------------------------------------------------------------------

“Third Party Swap Contract” means any agreement, whether or not in writing,
relating to any Third Party Swap Transaction, including, unless the context
otherwise clearly requires, any agreement or contract that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute, and CFTC
Regulation 1.3(xxx), any form of master agreement (the “Master Agreement”)
published by the International Swaps and Derivatives Association, Inc., and any
other master agreement, entered into prior to the date hereof or any time after
the date hereof, between a Third Party Swap Counterparty and Borrower (or its
Affiliate), together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.

“Third Party Swap Counterparty” means a party other than Lender or an Affiliate
of Lender, in its capacity as counterparty under any Third Party Swap Contract.

“Third Party Swap Transaction” means any transaction that is a rate swap, basis
swap transaction, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, note or bill option,
interest rate option, forward foreign exchange transaction, cap transaction,
spot or floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, swap option, currency option, credit swap
or default transaction, T-lock, or any other similar transaction relating to the
Loan (including any option to enter into the foregoing) or any combination of
the foregoing, entered into prior to the date hereof or anytime after the date
hereof between a Third Party Swap Counterparty and Borrower (or its Affiliate).”

(d) Clause (e) of the definition of “Allocated Loan Amount” set forth in
Schedule 1 of the Loan Agreement is deleted in its entirety and replaced with
the following:

“(e) with respect to the Rexford Industrial – Madera Property, Eight Million
Three Hundred Five Thousand Dollars ($8,305,000), and”

(e) The definition of “Environmental Agreement” set forth in Schedule 1 of the
Loan Agreement is deleted in its entirety and replaced with the following:

“Environmental Agreement” means, individually and collectively, (i) the
Environmental Indemnification and Release Agreement dated as of July 24, 2013,
by and between Borrower and Lender pertaining to the Property (other than the
Rexford Industrial – Madera Property), and, (ii) the Environmental
Indemnification and Release Agreement dated as of January 24, 2014, by and
between Borrower and Lender pertaining to the Rexford Industrial – Madera
Property, as either or both may from time to time be extended, amended, restated
or otherwise modified. The Environmental Agreement is unsecured.”

 

4



--------------------------------------------------------------------------------

(f) The definition of “Improvements” set forth in Schedule 1 of the Loan
Agreement is deleted in its entirety and replaced with the following:

“Improvements” means all on-site and off-site improvements to the Land,
including a 241,248 square foot warehouse/distribution building situated on the
Land encumbered by the RIF I – Don Julian Mortgage, a 215,128 square foot
warehouse/distribution building situated on the on the Land encumbered by the
RIF I – Lewis Road Mortgage, a 69,891 square foot warehouse/distribution
building situated on the on the Land encumbered by the RIF I – Oxnard Mortgage,
a 161,286 square foot warehouse/distribution building situated on the on the
Land encumbered by the RIF I – Walnut Mortgage, a 136,065 square foot
warehouse/distribution building situated on the on the Land encumbered by the
Rexford Industrial – Madera Mortgage, and a 76,000 square foot light
manufacturing/flex building situated on the on the Land encumbered by the RIF
III – Irwindale Mortgage, together with all fixtures, tenant improvements and
appurtenances now or later to be located on the Land and/or in such
improvements.”

(g) The definitions of “RIF II—Kaiser”, “RIF II – Kaiser Mortgage” and “RIF II –
Kaiser Property” set forth in Schedule 1 of the Loan Agreement are deleted in
their entirety.

(h) All references in the Loan Documents to RIF II—Kaiser, LLC, a California
limited liability company or to RIF II – Kaiser, LLC are amended to mean and
refer to Rexford Industrial – Madera Industrial, LLC, a Delaware limited
liability company, or Rexford Industrial – Madera, respectively.

(i) All references to the RIF II—Kaiser Mortgage are amended to mean and refer
to Rexford Industrial – Madera Mortgage.

(j) All references to the RIF II—Kaiser Property (other than in the
Environmental Agreement dated as of July 24, 2013 are amended to mean and refer
to the Rexford Industrial – Madera Property.

(k) Section 1 of Schedule 4 of the Loan Agreement is deleted in its entirety and
replaced with the following:

“1. Representations and Warranties of Borrower Regarding Leases.

Borrower represents and warrants that Borrower has delivered to Lender
Borrower’s standard form of tenant lease and a true and correct copy of all
Leases and any guaranty(ies) thereof, affecting any part of the Improvements,
together with an accurate and complete rent roll for the Property, and no such
Lease or guaranty contains any option or right of first refusal to purchase all
or any portion of the Property or any present or future interest therein.”

(l) Exhibit A to Schedule 4 of the Loan Agreement is deleted in its entirety and
replaced with Exhibit A attached hereto, and all references in the Loan
Agreement to said Exhibit A are amended to mean and refer to Exhibit A to this
Agreement.

(m) A new Section 3A, reading as follows, is added to the Note:

“Section 3A. Interest Rate On Principal Debt When Swap Contract or Third Party
Swap Contract is in Effect.

 

5



--------------------------------------------------------------------------------

(a) LIBOR Rate. Except as provided in Sections 3A(c) and 3A(d) below, at any
time when a Swap Contract or a Third Party Swap Contract is in effect with
respect to the outstanding principal balance of this Note at the time in
question (the “Principal Debt”) (but only at such times), the provisions of this
Section 3A shall apply and the Principal Debt from day to day outstanding and
which is not past due shall bear interest at a rate per annum equal to the LIBOR
Rate for the applicable Interest Period, as those terms are defined below.

(b) Computations and Determinations. All interest shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed. Lender
shall determine each interest rate applicable to the Principal Debt in
accordance with this Note and its determination thereof shall be conclusive in
the absence of manifest error. The books and records of Lender shall be
conclusive evidence, in the absence of manifest error, of all sums owing to
Lender from time to time under this Note, but the failure to record any such
information shall not limit or affect the obligations of Borrower under the Loan
Documents. Lender neither warrants, nor accepts responsibility, nor shall Lender
have any liability with respect to the admission, submission or any other matter
related to the rates in the definitions of “LIBOR Rate” or with respect to any
comparable or successor rate thereto.

(c) Illegality. If Lender determines that for any reason, any Law has made it
unlawful, or that any Governmental Authority (as defined in Section 7) has
asserted that it is unlawful, for Lender to make, maintain or fund loans whose
interest is determined by reference to LIBOR, or to determine or charge interest
rates based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of Lender to purchase or sell, or to take deposits
of, U.S. Dollars in the London interbank eurodollar market, then, on notice
thereof by Lender to Borrower, any obligation of Lender to provide the Floating
Rate shall be suspended, until Lender notifies Borrower that the circumstances
giving rise to such determination no longer exist. During the period of any such
suspension, the unpaid principal balance of this Note from day to day
outstanding which is not past due, shall bear interest at a fluctuating rate of
interest per annum equal to the Alternative Rate (as defined in Section 3 above)
for that day plus ninety (90) basis points per annum.

(d) Inability to Determine Rates. If (i) U.S. Dollar deposits are not being
offered to banks in the London interbank eurodollar market in the amount of the
Principal Debt for a one-month Interest Period (“Impacted Principal”),
(ii) adequate and reasonable means do not exist for determining the LIBOR Rate
for any such amount or for a one-month Interest Period, or (iii) the LIBOR Rate
will not adequately and fairly reflect the cost to Lender of funding or
maintaining the applicable LIBOR Rate Principal, Lender will promptly so notify
Borrower. Thereafter, the obligation of Lender to apply the LIBOR Rate and to
maintain LIBOR Rate Principal shall be suspended until the circumstances
described in the immediately preceding sentence no longer exist. During the
period of such suspension, interest shall accrue and be payable on the LIBOR
Rate Principal at a fluctuating rate of interest equal to the Alternative Rate
for that day plus ninety (90) basis points. Notwithstanding the foregoing, if
the circumstances described in clause (i) of this Section 3A(d) exist and
Borrower shall so request, Lender and Borrower

 

6



--------------------------------------------------------------------------------

shall negotiate in good faith to amend the definition of “LIBOR Rate” and other
applicable provisions to preserve the original intent thereof in light of such
change; provided that until so amended, such Impacted Principal will be handled
as otherwise provided pursuant to this Section.

(e) Additional Defined Terms. In addition to other terms defined herein, in this
Section 3A, the following terms shall have the meanings indicated, unless the
context otherwise requires:

“Adjusted LIBOR Rate” means the quotient obtained by dividing (a) the applicable
LIBOR Rate by (b) 1.00 minus the LIBOR Reserve Percentage.

“Indebtedness” means any and all of the indebtedness to lender evidenced,
governed or secured by or arising under this Notre or any other Loan Document.

“Interest Period” means the period commencing on the date the Principal Debt is
disbursed or converted into or continued at the LIBOR Rate and ending on the
date one (1) month thereafter; provided that:

(i) Each Interest Period must commence on a LIBOR Business Day;

(ii) In the case of the continuation of the Principal Debt at the LIBOR Rate,
the Interest Period shall commence on the last day of the preceding Interest
Period;

(iii) The last day for each Interest Period and the actual number of days during
the Interest Period shall be determined by Lender using the practices of the
London interbank eurodollar market; and

(iv) No Interest Period shall extend beyond the Maturity Date, and any Interest
Period which begins before the Maturity Date and would otherwise end after the
Maturity Date shall instead end on the Maturity Date.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LIBOR” means the London Interbank Offered Rate.

 

7



--------------------------------------------------------------------------------

“LIBOR Business Day” means a Business Day which is also a London Banking Day.

“LIBOR Margin” means one hundred ninety (190) basis points per annum.

“LIBOR Rate” means for any applicable Interest Period, a simple rate per annum
equal to the sum of the LIBOR Margin plus the Adjusted LIBOR Rate.

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal, carried out to five
decimal places) which is in effect on such day, under regulations issued from
time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including marginal, emergency,
supplemental, special and other reserves) applicable to member banks of the
Federal Reserve System, in respect of “Eurocurrency liabilities” (or in respect
of any other category of liabilities which includes deposits by reference to
which the interest rate on LIBOR Rate Principal is determined), whether or not
Lender has any Eurocurrency liabilities or such requirement otherwise in fact
applies to Lender. The LIBOR Rate shall be adjusted automatically as of the
effective date of each change in the LIBOR Reserve Percentage.

“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Note” means this promissory note, and any renewals, extensions, amendments or
supplements hereof.

(f) Prepayment.

(i) Borrower may prepay the principal balance of this Note, in full at any time
or in part from time to time, without fee, premium or penalty except as
otherwise expressly provided to the contrary herein, provided that: (i) Lender
shall have actually received from Borrower prior irrevocable written notice (the
“Prepayment Notice”) of Borrower’s intent to prepay, the amount of principal
which will be prepaid (the “Prepaid Principal”), and the date on which the
prepayment will be made; (ii) each prepayment shall be in the amount of $1,000
or a larger integral multiple of $1,000 (unless the prepayment retires the
outstanding balance of this Note in full); and (iii) each prepayment shall be in
the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Lender under the Loan Documents on or before the date of prepayment but have not
been paid; and (iv) no portion of LIBOR Rate Principal may be prepaid except on
the last day of the Interest Period applicable thereto, unless Borrower pays to
Lender

 

8



--------------------------------------------------------------------------------

any Consequential Loss as a result thereof, in accordance with
Section 3.2(f)(ii) below. Lender may specify the manner and order in which such
prepayment is to be applied to the Indebtedness. If this Note is prepaid in
full, any commitment of Lender for further advances shall automatically
terminate.

(ii) Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of revenue, profit or
yield, as determined by Lender in its judgment reasonably exercised (together,
“Consequential Loss”) incurred by Lender with respect to any LIBOR Rate as a
result of: (i) the failure of Borrower to make any payment on the date or in the
amount specified in any Prepayment Notice from Borrower to Lender; (ii) the
failure of Borrower to borrow or continue at, or convert to, the LIBOR Rate on
the required date; (iii) the early termination of any Interest Period for any
reason; or (iv) the payment or prepayment of any amount on a date other than the
date such amount is required or permitted to be paid or prepaid. Borrower agrees
to pay all Consequential Loss upon any prepayment of LIBOR Rate Principal,
whether voluntary or involuntary, whether effected by a credit bid at
foreclosure, or whether by reason of acceleration upon an Event of Default or
upon any transfer or conveyance of any right, title or interest in the Property
giving Lender the right to accelerate the maturity of this Note as provided in
the Mortgage. Notwithstanding the foregoing, the amount of the Consequential
Loss shall never be less than zero or greater than is permitted by applicable
Law. Lender shall provide a notice to Borrower setting forth Lender’s
determination of any Consequential Loss, which notice shall be conclusive and
binding in the absence of manifest error. Lender reserves the right to provide
interim calculations of such Consequential Loss in any notice of default or
notice of sale for informational purposes, but the exact amount of such
Consequential Loss shall be calculated only upon the actual prepayment of LIBOR
Rate Principal as described herein. The Consequential Loss shall be included in
the total indebtedness secured by the Mortgage for all purposes, including in
connection with a foreclosure sale. Lender may include the amount of the
Consequential Loss in any credit bid Lender may make at a foreclosure sale.
Lender shall have no obligation to purchase, sell and/or match funds in
connection with the funding or maintaining of the Loan or any portion thereof.
The obligations of Borrower under this Section shall survive any termination of
the Loan Documents and payment of this Note and shall not be waived by any delay
by Lender in seeking such compensation.

 

9



--------------------------------------------------------------------------------

(iii) By its signature below, Borrower waives any right under California Civil
Code Section 2954.10 or otherwise to prepay the Loan, in whole or in part,
without payment of any and all Consequential Loss as described above. Borrower
acknowledges that prepayment of the Loan may result in Lender’s incurring
additional losses, costs, expenses and liabilities, including lost revenues and
lost profits. Borrower therefore agrees to pay any and all Consequential Loss if
any LIBOR Rate Principal is prepaid, whether voluntarily or by reason of
acceleration, including acceleration upon any transfer or conveyance of any
right, title or interest in the Property giving Lender the right to accelerate
the maturity of this Note as provided in the Mortgage. Borrower agrees that
Lender’s willingness to offer the LIBOR Rate to Borrower is sufficient and
independent consideration, given individual weight by Lender, for this waiver.
Borrower understands that Lender would not offer the LIBOR Rate to Borrower
absent this waiver.

 

/s/ Howard Schwimmer

RIF I – DON JULIAN, LLC

  

/s/ Howard Schwimmer

RIF I – LEWIS ROAD, LLC

  

/s/ Howard Schwimmer

RIF I – OXNARD, LLC

/s/ Howard Schwimmer

RIF I – WALNUT, LLC

  

/s/ Howard Schwimmer

REXFORD BUSINESS CENTER – FULLERTON, LLC

  

/s/ Howard Schwimmer

RIF III – IRWINDALE, LLC

/s/ Howard Schwimmer

REXFORD INDUSTRIAL – MADERA INDUSTRIAL, LLC

     

/s/ Susan E.H. Haigh

BANK OF AMERICA, N.A

6. Conditions Precedent. The following are conditions precedent to the Lender’s
Consent under this Agreement. The “Effective Date” of this Agreement shall be
the date when all of the following conditions precedent have been met to
Lender’s satisfaction.

(a) Receipt and approval by Lender of the fully executed originals of this
Agreement, an Allonge to the Note from Additional Borrower, the Rexford
Industrial – Madera Mortgage, an Environmental Indemnification and Release
Agreement from Borrower with respect to the Madera Property, and Guarantor, and
an Amendment to Deed of Trust (each, an “Amendment to Mortgage”) with respect to
each of the existing Mortgages.

(b) Recordation of the Rexford Industrial – Madera Mortgage in the Official
Records of Ventura County, California, and receipt, and recordation if requested
by Lender, of any other documents and agreements which are required pursuant to
this Agreement or which Lender has requested pursuant to this Agreement, in form
and content acceptable to Lender.

 

10



--------------------------------------------------------------------------------

(c) Recordation of each Amendment to Mortgage in the Official Records of County
in which the Property affected thereby is located and receipt by Lender, upon
the recordation of each such Amendment to Mortgage, a binding commitment from
the title insurer who issued Lender’s title insurance policy with respect
thereto to issue such title insurance endorsements thereto as Lender may
require.

(d) Recordation of a Subordination, Non-Disturbance and Attornment Agreement
with Kingsbridge International Inc., a Nevada corporation, with respect to the
Rexford Industrial – Madera Property.

(e) Receipt by Lender of a Reaffirmation of Guaranty from Guarantor.

(f) Additional Borrower shall have provided to Lender the following items with
respect to the Rexford Industrial – Madera Property and Lender shall have
approved the same in all respects:

(i) A current title report or commitment for the Rexford Industrial – Madera
Property issued by a title company and insurer acceptable to Lender, together
with legible copies of all exceptions shown therein.

(ii) Evidence satisfactory to Lender that all real property taxes, assessments,
water, sewer or other charges levied or assessed against the Rexford Industrial
– Madera Property have been paid in full.

(iii) Satisfactory insurance with respect to the Rexford Industrial – Madera
Property, which shall be in form and substance acceptable to Lender.

(iv) No Event of Default or Default under any of the Loan Documents shall exist
and be continuing as of the date hereof.

(v) All of the representations and warranties set forth in the Loan Documents
shall be true and correct, as made by Additional Borrower, in all material
respects as of the effective date hereof.

(vi) No material adverse change shall have occurred in the financial condition
or operation of Borrower or Guarantor.

(vii) Lender shall have received, upon the recordation of the Rexford Industrial
– Madera Mortgage, a binding commitment from a title insurer acceptable to
Lender to issue an ATLA lender’s policy of title insurance with regard to the
Rexford Industrial – Madera Property as Lender may require.

(viii) Borrower’s reimbursement of Lender’s costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including charges for title insurance (including endorsements), recording,
filing and escrow charges, fees for appraisal, architectural and engineering
review, construction services and environmental services, mortgage taxes, legal
fees and expenses of Lender’s counsel, and any other reasonable fees and costs
for services regardless of whether such services are furnished by Lender’s
employees or agents or independent contractors.

 

11



--------------------------------------------------------------------------------

(ix) Such formation and organizational documents, certificates and resolutions
with respect to Additional Borrower and such other parties as Lender may
reasonably require.

7. Consents. Original Borrower and Additional Borrower each represent and
warrant to Lender, for the benefit of Lender, that each Original Borrower and
Additional Borrower has obtained any consents to the above referenced
assignments and transfers which may be required by any agreement to which it is
a party.

8. Knowledge of Loan Documents. Each Original Borrower and Additional Borrower
hereby represent and warrant that Additional Borrower has personal knowledge of
all terms and conditions of the Loan Documents, and further agree that Lender
has no obligation or duty to provide any information to Additional Borrower
regarding the terms and conditions of the Loan Documents before the execution of
this Agreement. Additional Borrower understands and acknowledges that, except as
expressly provided herein or in the Loan Documents, Lender has not waived any
right of Lender’s or obligation of Original Borrower under the Loan Documents,
and Lender has not agreed to any modification or extension of any provision of
any Loan Document except as set forth in Section 5. Additional Borrower agrees
that all representations, agreements and warranties in the Loan Documents
regarding Original Borrower, its status, authority, financial condition and
business shall apply to Additional Borrower as though Additional Borrower had
been the Original Borrower originally named in the Loan Documents.

9. No Defaults.

(a) Original Borrower, Guarantor and Additional Borrower hereby represent and
warrant, that no Default, Event of Default, breach or failure of condition has
occurred, or would exist with notice or the passage of time or both, under any
of the Loan Documents, as modified by this Agreement, and all representations
and warranties herein and in the other Loan Documents are true and correct in
all material respects.

(b) Lender, to its actual knowledge, hereby represents and warrants that no
Default, Event of Default, breach or failure of conditions has occurred.

10. Financial Information. In accordance with the applicable provisions of the
Loan Documents and the Guaranty, Additional Borrower and Guarantor shall provide
Lender with such financial or other information concerning their respective
affairs and properties as Lender may reasonably request.

 

12



--------------------------------------------------------------------------------

11. Borrowing Entity. Additional Borrower is a limited liability company duly
organized under the laws of the State of Delaware. Additional Borrower is and
will continue to be (a) duly organized, validly existing and in good standing
under the laws of the State of Delaware, (b) authorized to do business and in
good standing in each state in which the Property or any of Additional
Borrower’s property is located, and (c) possessed of all requisite power and
authority to carry on its business and to own and operate the Property.
Additional Borrower will not cause or permit any change to be made in its name,
identity (including its trade name or names), or limited liability company
structure unless Additional Borrower shall have notified Lender in writing of
such change at least 30 days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of further
perfecting or protecting the lien and security interest of Lender in the
Property. In addition, Additional Borrower shall not change its entity structure
without first obtaining the prior written consent of Lender. Additional
Borrower’s principal place of business and chief executive office, and the place
where Additional Borrower keeps its books and records, including recorded data
of any kind or nature, regardless of the medium of recording, including
software, writings, plans, specifications and schematics concerning the
Property, will continue to be Additional Borrower’s address for notices set
forth below unless Additional Borrower notifies Lender of any change in writing
at least 30 days prior to the date of such change. Additional Borrower’s
organizational number, if any, assigned by the state of incorporation or
organization is 5467742 Additional Borrower shall promptly notify Lender of any
change in its organizational number.

12. Release of Lender.

(a) Original Borrower, Guarantor and Additional Borrower and each of them, for
themselves and their predecessors, successors and assigns, hereby release,
relinquish, discharge and waive any and all claims, demands, causes of action,
suits, debts, costs, damages, judgments, expenses and any and all liabilities,
whether known or unknown, that Original Borrower, Guarantor or Additional
Borrower ever had or now has against Lender or any Lender or any of its
officers, directors, employees, representatives, agents, attorneys,
shareholders, partners, predecessors, affiliates, successors or assigns by
reason of any dispute, cause or matter whatsoever arising out of, relating to,
or in connection with the Loan, the Loan Documents, the original property or
collateral for the Loan, this Agreement or the transactions contemplated hereby,
including any claim that Lender (a) breached any obligation to Borrower and/or
Guarantor in connection with the Loan, (b) was or is in any way involved with
Borrower and/or Guarantor as a partner, joint venturer, or in any other capacity
whatsoever other than as a lender, (c) failed to fund any portion of the Loan or
any other sums as required under any document or agreement in reference thereto,
or (d) failed to timely respond to any offers to cure any defaults under any
document or agreement executed by Borrower, Guarantor or any third party or
parties in favor of Lender.

 

13



--------------------------------------------------------------------------------

(b) Original Borrower, Guarantor and Additional Borrower and each of them,
acknowledge and agree that they have been informed by their attorneys of, are
familiar with, and hereby expressly waive the provisions of, Section 1542 of the
California Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

(c) Original Borrower, Guarantor and Additional Borrower and each of them
acknowledge and agree that they may hereafter discover claims presently unknown
or unsuspected or facts in addition to or which are different from those which
they now know or believe to be true as to the matters herein released.
Nevertheless, it is the intention of Original Borrower, Guarantor and Additional
Borrower and each of them to fully, finally and forever release all such claims
which do now or in the future may exist.

13. Authorization to File Financing Statements; Power of Attorney. Additional
Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, required by Lender to establish or maintain the
validity, perfection and priority of the security interests granted herein and
elsewhere in the Loan Documents. For purposes of such filings, Additional
Borrower agrees to furnish any information requested by Lender promptly upon
request by Lender. Additional Borrower also ratifies its authorization for
Lender to have filed any like initial financing statements, amendments thereto
or continuation statements if filed prior to the date of this Agreement.
Additional Borrower hereby constitutes and appoints Lender and any officer or
agent of Lender, with full power of substitution, as its true and lawful
attorneys-in-fact with full and irrevocable power and authority in the place and
stead of Additional Borrower or in Additional Borrower’s own name to execute in
Additional Borrower’s name any such documents and otherwise to carry out the
purposes of this Section 13, to the extent that Additional Borrower’s
authorization above is not sufficient. To the extent permitted by law,
Additional Borrower hereby ratifies all acts said attorneys-in-fact have
lawfully done in the past or shall lawfully do or cause to be done in the future
by virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.

14. Incorporation. This Agreement shall form a part of each Loan Document and
the Guaranty, and all references to a given Loan Document shall mean that
document is hereby modified.

15. No Prejudice; Reservation of Rights. This Agreement shall not prejudice any
rights or remedies of Lender under the Loan Documents. Lender, for the benefit
of the reserves, without limitation, all rights which it has against any
indemnitor, guarantor, or endorser of the Note.

16. No Impairment. Except as specifically hereby amended, the Loan Documents
shall each remain unaffected by this Agreement and all such documents shall
remain in full force and effect.

 

14



--------------------------------------------------------------------------------

17. Purpose and Effect of Lender’s Approval. Lender’s approval of any matter in
connection with the Loan shall be for the sole purpose of protecting Lender’s
and any Lender’s security and rights. No such approval shall result in a waiver
of any default of Additional Borrower or Guarantor. In no event shall Lender’s
approval be a representation of any kind with regard to the matter being
approved.

18. Disclosure to Title Company. Without notice to or the consent of Additional
Borrower or Original Borrower, Lender may disclose to any title insurance
company which insures any interest of Lender under the Deed of Trust (whether as
primary insurer, coinsurer or reinsurer) any information, data or material in
Lender’s possession relating to Additional Borrower, Original Borrower, the
Loan, the property described in the Deed of Trust, the Property or any
improvements situated thereon at any time.

19. Course of Dealing. Lender and Borrower hereby acknowledge and agree that at
no time shall any prior or subsequent course of conduct by Borrower or Lender
directly or indirectly limit, impair or otherwise adversely affect any of
Lender’s rights, interests or remedies in connection with the Loan and the Loan
Documents or obligate Lender to agree to, or to negotiate or consider an
agreement to, any waiver of any obligation or default by Borrower under any Loan
Document or any amendment to any term or condition of any Loan Document.

20. Integration; Interpretation. This Agreement contains the entire agreement of
the parties with respect to the matters contemplated herein and supersedes all
prior negotiations. This Agreement may be amended or modified only in a writing
signed by the parties hereto. This Agreement may be executed in any number of
counterparts which together shall be deemed the same instrument. If any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, then that portion shall be
deemed severed and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had not been a part thereof.

21. Miscellaneous. All persons signing as Original Borrower shall be jointly and
severally liable, and all persons signing as Additional Borrower shall be
jointly and severally liable to Lender under this Agreement. As of the Effective
Date of this Agreement, this Agreement shall be one of the Loan Documents. All
capitalized terms used but not defined herein shall have the meanings given in
the other Loan Documents. As used herein, the word “include(s)” means
“include(s), without limitation,” and the word “including” means “including, but
not limited to.”

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Original Borrower, Additional Borrower and Lender have
caused this Agreement to be duly executed.

 

LENDER:

Bank of America, N.A.,

a national banking association

By:  

/s/ Susan E.H. Haigh

Name:   Susan E.H. Haight Title:   Vice President

 

S-1



--------------------------------------------------------------------------------

ORIGINAL BORROWER:

RIF I – DON JULIAN, LLC,

a California limited liability company

By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

RIF I – LEWIS ROAD, LLC,

a California limited liability company

By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

RIF I – OXNARD, LLC,

a California limited liability company

By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

 

S-2



--------------------------------------------------------------------------------

REXFORD BUSINESS CENTER – FULLERTON, LLC, a California limited liability company
By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

RIF I – WALNUT, LLC,

a California limited liability company

By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

RIF II – KAISER, LLC,

a California limited liability company

By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

 

S-3



--------------------------------------------------------------------------------

RIF III – IRWINDALE, LLC, a California limited liability company By:   Rexford
Industrial Realty, L.P.,   a Maryland limited partnership,   Its Managing Member
  By:   Rexford Industrial Realty, Inc.,     a Maryland corporation     Its
General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer ADDITIONAL
BORROWER: REXFORD INDUSTRIAL – MADERA

INDUSTRIAL, LLC,

a Delaware limited liability company

By:   Rexford Industrial Realty, L.P.,   a Maryland limited partnership,   Its
Managing Member   By:   Rexford Industrial Realty, Inc.,     a Maryland
corporation     Its General Partner     By:  

/s/ Howard Schwimmer

    Name:   Howard Schwimmer     Its:   Co-Chief Executive Officer

 

S-4



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED: GUARANTOR:

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation,

By:  

/s/ Howard Schwimmer

Name:   Howard Schwimmer Title:   Co-Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A to Schedule 4

Minimum Rental Rates

 

Building Address

   Minimum Effective Rent
(per square foot)  

Don Julian

15241-15277 & 15317-15339 Don Julian Road

   $ 7.56   

Lewis Road

300 S. Lewis Road

   $ 6.36   

Walnut Avenue Building 1

2300-2320 E. Walnut Avenue

   $ 7.56   

Walnut Avenue Building 2

2380-2386 E. Walnut Avenue

   $ 8.16   

Walnut Avenue Building 3

2340-2358 E. Walnut Avenue

   $ 5.76   

Irwindale

15715 East Arrow Highway

   $ 12.36   

Madera

2950 N. Madera Boulevard

   $ 5.76   

Oxnard

2220-2260 Camino Del Sol

   $ 6.96   